                   Case 18-40702-lkg   Doc 39   Filed 10/23/18   Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE:                                                                         In Proceedings
                                                                               Under Chapter 7
Larry Francis Uselton
                                                                               BK 18−40702−lkg


             Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−0708


                                         ORDER

    IT IS ORDERED that the Debtor's Motion to Convert is GRANTED.




ENTERED: October 23, 2018                       /s/ Laura K. Grandy
                                                UNITED STATES BANKRUPTCY JUDGE
